                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             September 04, 2019
                      UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION

MITCHELL CURRY, et al,                    §
                                          §
        Plaintiffs,                       §
VS.                                       §   CIVIL ACTION NO. 2:18-CV-306
                                          §
M-I, LLC,                                 §
                                          §
        Defendant.                        §

                                      ORDER

       On August 21, 2019, Magistrate Judge Libby held a pre-motion and status

conference addressing the latest disputes that had arisen regarding the completion of

discovery and Defendant’s intention to seek an additional extension of the

discovery and dispositive motions deadlines. The Magistrate Judge ruled on the

record that he would not grant the deadline extensions that Defendant sought.

       In response, Defendant filed three substantive motions: (1) a motion to

compel (D.E. 135) addressed to the Magistrate Judge seeking to compel additional

discovery after the deadline or to prohibit Plaintiffs from offering certain evidence;

(2) a motion for reconsideration (D.E. 136) addressed to the Magistrate Judge

regarding the August 21, 2019 ruling; and (3) an objection (D.E. 138) addressed to

this Court, asking this Court to reverse the Magistrate Judge’s ruling. On August

29, 2019, in a detailed opinion, the Magistrate Judge denied the motion to compel,

denied reconsideration, and recommended that this Court deny the objection. D.E.

151.

1/5
        Now before the Court are the following:

               “Defendant’s Motion Objecting to the Magistrate Judge’s Denial
                of Request for an Extension of Time” (the objection, D.E. 138);

                     o Plaintiff’s response (D.E. 145);

                     o Defendant’s Motion for Leave to File Reply (D.E. 152);

                             Plaintiff’s response (D.E. 153);

               Defendant’s Motion to Expedite the objection (D.E. 139);

               Defendant’s Motion to Stay (D.E. 154) pending this Court’s
                decision on the objection and any resulting appeal; and

               Defendant’s Motion to Expedite (D.E. 155) consideration of the
                motion to stay.

The Court GRANTS the motions to expedite (D.E. 139, 155) and GRANTS the

motion for leave to file a reply (D.E. 152).      The Court DENIES the motion

objecting to the Magistrate Judge’s Order (D.E. 138) and the motion to stay (D.E.

154).

        Congress has set a standard for the United States district courts that cases

should be resolved within three years of filing. 28 U.S.C. § 476(a)(3). This case

was originally filed on March 16, 2017. D.E. 1. After vigorous class certification

proceedings, the Court entered a scheduling order on January 8, 2019, setting this

action for trial on January 13, 2020. D.E. 98. The discovery deadline was initially

July 12, 2019, and the dispositive motions deadline was July 18, 2019. Both of

those deadlines were extended to August 22, 2019, in response to a joint motion.

D.E. 126, 127. However, the Court signaled its concern for the timely resolution of


2/5
this case by refusing to extend the dispositive motion deadline to September 16,

2019, as requested in the motion.

       The Court reviews Defendant’s challenge to the Magistrate Judge’s ruling

using a standard of review that requires Defendant to show that any findings of fact

are clearly erroneous and/or any conclusions of law are contrary to the law. Fed. R.

Civ. P. 72(a); Castillo v. Frank, 70 F.3d 382, 385 (5th Cir. 1995).         Because

Defendant filed its objection before the Magistrate Judge entered his written

opinion on Defendant’s motion for reconsideration, its complaints repeat its

position in seeking a discretionary extension of deadlines rather than identifying

any specific error in the decision.

       First, Defendant argues that it has not deposed all the Plaintiffs’ witnesses

that it seeks to depose and Plaintiffs did not sufficiently respond to written

discovery two months ago. For there to be error on this basis, Defendant would at

least have to show that it was denied necessary discovery through no fault of its

own. As the Magistrate Judge’s opinion sets out, however, Defendant did not act

with sufficient diligence in timely seeking discovery or in bringing any complaint to

the attention of the Court in time for the Court to grant effective relief within the

deadlines provided.

       Second, Defendant complains that the Magistrate Judge did not extend

deadlines even though the parties agreed to at least a 30-day extension. As the

Scheduling Order sets out, the dispositive motion deadline will not be extended


3/5
“except for good cause.” D.E. 98, ¶ 7. The parties do not have the power to agree

to extend this deadline and the Court need not consider such an agreement.

       Third, Defendant complains that the Magistrate Judge did not consider good

cause factors for extensions of the deadlines. As set out in his Order (D.E. 151), the

Magistrate Judge considered all of Defendant’s complaints regarding Plaintiffs’

alleged recalcitrance in providing discovery and found them to be contrary to fact.

He further found Defendant to have failed to act in a timely manner to obtain relief

from the Court within the discovery deadline.

       Fourth, Defendant complains that the Court’s pre-motion conference

procedure is improper. Nothing about that procedure prevented Defendant from

acting in a timely manner and presenting its complaints in their entirety to the

Court. The parties had notice of the procedure in the Scheduling Order (D.E. 98, ¶

12) and they are responsible for acting in a timely manner.

       Fifth, Defendants complain that Plaintiffs are seeking millions of dollars in

unpaid back wages. The gravity of the claims does not change the requirements for

timely developing a case for trial. This is not an issue that presents any error for

correction.

       Sixth, Defendant argues that it will be prejudiced under these circumstances.

The concern for the Court is whether Defendant will be unduly prejudiced by

matters outside of its control. The Court does not find that to be the case here.

       The Court must control its heavy docket. The parties had adequate notice of

deadlines and had every opportunity to timely bring any complaint affecting their
4/5
ability to meet those deadlines to the Court’s attention.     Defendant has not

demonstrated any error in the Magistrate Judge’s decision.

      For these reasons, the Court DENIES the motion (D.E. 138) objecting to the

Magistrate Judge’s denial of its combined motion to compel and motion for

sanctions against Plaintiffs. The Court further DENIES the motion for stay pending

appeal (D.E. 154).

      ORDERED this 4th day of September, 2019.


                                         ___________________________________
                                         NELVA GONZALES RAMOS
                                         UNITED STATES DISTRICT JUDGE




5/5
